Order, Supreme Court, Bronx County (Janice L. Bowman, J.), entered May 1, 2003, which granted plaintiff’s motion to amend the ad damnum clause of the complaint and to transfer the action from Civil Court, Bronx County, to Supreme Court, Bronx County, unanimously affirmed, without costs.
“[I]n the absence of prejudice to the defendant, a motion to amend the ad damnum clause . . . should generally be granted” (Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23 [1981]). Defendants show no prejudice. Concur—Mazzarelli, J.P., Williams, Friedman, Gonzalez and Catterson, JJ.